Name: Commission Regulation (EEC) No 693/83 of 25 March 1983 laying down detailed rules for the application of the import arrangements in 1983 for products falling within subheading 07.06 A of the Common Customs Tariff and originating in non-member countries other than Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /6 Official Journal of the European Communities 26. 3 . 83 COMMISSION REGULATION (EEC) No 693/83 of 25 March 1983 laying down detailed rules for the application of the import arrangements in 1983 for products falling within subheading 07.06 A of the Common Customs Tariff and originating in non-member countries other than Thailand down regarding these products and the rate of security applied should be that laid down in Commission Regulation (EEC) No 2042/75 (6) ; Whereas Regulation (EEC) No 3299/82 now serves no purpose and must therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Having regard to Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and amend ­ ing Regulation (EEC) No 950/68 on the Common Customs Tariff (3), and in particular Article 2 thereof, Whereas Regulation (EEC) No 604/83 laid down for 1983 a 6 % ad valorem ceiling on the import levy for certain quantities of products falling within subhead ­ ing 07.06 A of the Common Customs Tariff and origi ­ nating in non-member countries other than Thailand ; Whereas the issuing of import licences conferring the right to effect imports attracting a levy of not more than 6 % ad valorem should be governed by special rules in order to allow correct application of the provi ­ sions of Regulation (EEC) No 604/83, with the parti ­ cular aim of ensuring that the quantities laid down are not exceeded ; whereas such application requires, in respect of most of the products covered by subheading 07.06 A, certain derogations from Commission Regu ­ lation (EEC) No 3183/80 (4), as last amended by Regu ­ lation (EEC) No 49/82(0 ; Whereas, however, certain of the products covered by subheading 07.06 A of the Common Customs Tariff are intended for human consumption (Igname, Tannia, Eddoe, Dasheen) and not for use in feeding animals ; whereas, however, although the Community market requires a regular supply of these, the quantities imported are very small ; whereas, therefore, less strict rules on the granting of import licences should be laid Article 1 The arrangements provided for in Article 1 of Regula ­ tion (EEC) No 604/83 shall apply to products falling within subheading 07.06 A of the Common Customs Tariff and originating in non-member countries other than Thailand, imported under cover of import licences issued in accordance with this Regulation . The quantities for which licences shall be issued may not exceed those fixed for each country or group of countries in Article 1 (b), (c) and (d) of Regulation (EEC) No 604/83 . TITLE I Import arrangements for products falling within subheading 07.06 A of the Common Customs Tariff and intended for use in animal feed Article 2 1 . Applications for import licences may be lodged with the authorities of the Member States only up to and including 31 March 1983 . Applications for unallocated portions of the quantities specified in Article 1 may be lodged between 27 June and 4 July 1983 inclusive. 2. Member States shall notify to the Commission the names of importers, the quantities applied for and their origin, by telex, by 8 April and 8 July 1983 respectively. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 72, 18 . 3 . 1983, p. 3 . (4) OJ No L 338 , 13 . 12. 1980, p. 1 . 0 OJ No L 7, 12. 1 . 1982, p. 7 . (*) OJ No L 213, 11 . 8 . 1975, p. 5. 26 . 3 . 83 Official Journal of the European Communities No L 81 /7 concerned, be for a total quantity in excess of 10 % of the quantity set in that provision,  shall be lodged with the competent agency of the Member State in which the party is established. Article 5 1 . Imports licence applications and the licences issued shall show in section 14 the name of the non- member country from which the product in question originates. The licence shall carry with it the obligation to import from that country. 2. By way of derogation from Article 8 (4) of Regu ­ lation (EEC) No 3183/80 the quantity released for free circulation may not be higher than that shown in sections 10 and 11 of the import licence and the figure '0' shall be entered accordingly in section 22 of the licence. 3 . Not later than the 15th day of the months referred to in paragraph 2 the Commission shall , in proportion to the applications, allocate the quantities for which licences are to be issued for each country or group of countries mentioned in Article 1 of Regula ­ tion (EEC) No 604/83 . 4. Applicants for import licences for products falling within subheading 07.06 A of the Common Customs Tariff may enter both subheading 07.06 A I and subheading 07.06 A II on the application . Both the subheadings shown on the application will be entered on the licence . 5 . At the request of interested parties import licences applied for from 8 December 1982 onwards for one of the two tariff subheadings mentioned in the preceding paragraph will be valid for importation of products falling within either subheading. For the application of the first subparagraph, the interested party must present the licence to the agency which issued it, which will make the necessary altera ­ tions . Article 3 Licences shall carry one of the following entries in section 20 (a) :  'Amount to be levied : 6 % ad valorem ,  'Importafgift : 6 % af vÃ ¦rdien',  'Zu erhebende AbschÃ ¶pfung : 6 % des Zollwerts ,  'Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · : 6% Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¯Ã ± ,  'PrÃ ©lÃ ¨vement Ã percevoir : 6 % ad valorem ,  'Prelievo da riscuotere : 6 % ad valorem ,  Toe te passen heffing : 6 % ad valorem . TITLE II Import arrangements for products falling within subheading 07.06 A of the Common Customs Tariff and intended for human consumption (Igname, Dasheen, Tannia, Eddoe) Article 6 For imports of Igname, Dasheen, Tannia and Eddoe falling within subheading 07.06 A of the Common Customs Tariff : (a) applications for licences and the licences them ­ selves shall show :  in section 7, one of the following descriptions as appropriate : 'Igname, Dasheen, Tannia, Eddoe',  in section 8 , the number of the tariff subhead ­ ing preceded by 'ex'. The licence may be used only for the products indicated thereon ; (b) Articles 3 and 5 shall be applicable . Article 7 Regulation (EEC) No 3299/82 is hereby repealed . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 1 . By way of derogation from Article 12 ( 1 ) of Regu ­ lation (EEC) No 2042/75 the rate of security in connection with the import licences provided for in this Title shall be 15 ECU per tonne . Where the quantity for which the licence is issued is as a result of application of Article 2 (3) lower than the amount applied for, the security covering the differ ­ ence shall be released. 2 . The application for a licence or applications for licences by any one party :  may not, as far as the group of countries indicated in Article 1 (d) of Regulation (EEC) No 604/83 is No L 81 /8 Official Journal of the European Communities 26. 3 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1983 . For the Commission Poul DALSAGER Member of the Commission